

116 HR 921 IH: To establish the policy of the United States regarding the no-first-use of nuclear weapons.
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 921IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Smith of Washington introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the policy of the United States regarding the no-first-use of nuclear weapons. 
1.Policy on no-first-use of nuclear weaponsIt is the policy of the United States to not use nuclear weapons first. 